***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           STATE OF CONNECTICUT v. LARRY
                 LAMAR STEPHENSON
                     (AC 38674)
                       Sheldon, Bright and Bear, Js.

                                  Syllabus

Convicted of the crimes of failure to appear in the first degree, possession
    of narcotics, engaging police in a motor vehicle pursuit, falsely reporting
    an incident in the second degree and interfering with an officer, the
    defendant appealed to this court. The defendant had led the police on
    a high speed motor vehicle chase after which he abandoned his vehicle
    in a parking lot and fled on foot. The police recovered narcotics from
    the vehicle, and found the defendant’s driver’s license and mail that was
    addressed to him in the vehicle. Held:
1. The trial court did not abuse its discretion or violate the defendant’s
    constitutional right to counsel when it denied the defendant’s request
    for a ten minute recess to discuss with his attorney a plea deal that had
    been offered by the court, as the court properly considered the legitimacy
    and timing of the request, and its impact on the litigants and the jury,
    which was waiting to resume hearing evidence, and had afforded the
    defendant ample time to consider multiple plea offers throughout the
    pendency of his case and while trial was underway, and its denial of
    the defendant’s request was neither unreasonable nor arbitrary; more-
    over, the defendant expressed to the court on the morning of the com-
    mencement of evidence that he did not want to accept any plea, and
    the court’s view that further time was unnecessary was understandable,
    as the court’s plea offer was similar to one that the court told the
    defendant it would accept before evidence started, which the defendant
    had rejected, and nothing in the record suggested that the defendant
    was precluded from speaking to his attorney when the court recessed
    so that the trial judge could take the bench and resume the jury trial.
2. The evidence was sufficient to sustain the defendant’s conviction of
    possession of narcotics, as the state presented circumstantial evidence
    from which the jury reasonably could have inferred that the defendant
    had exclusive control of the vehicle in which the narcotics were found
    just minutes before he was apprehended and that he constructively
    possessed the narcotics that were recovered from that vehicle; the
    defendant was apprehended a few blocks from the parking lot where
    the vehicle was found and where the police first encountered the vehicle,
    the defendant was identified by a police officer as the man the officer
    had seen driving the vehicle just minutes earlier, the defendant, in a
    phone call to the police in which he falsely reported that the vehicle
    had been stolen, admitted that he had been driving it on the evening of
    the events at issue, his mother testified that he used the vehicle while
    managing property for her, and the jury reasonably could have inferred
    that he attempted to avoid being caught with narcotics in his possession
    on the basis of his conduct, which included leading the police on a high
    speed chase, engaging in extensive efforts to evade them, driving away
    when the officer ordered him to exit the vehicle and then fleeing on foot.
            Argued February 5—officially released May 1, 2018

                             Procedural History

   Substitute information, in the first case, charging the
defendant with the crime of failure to appear in the
first degree, and substitute information in the second
and third cases, charging the defendant with the crimes
of possession of narcotics, engaging police in a motor
vehicle pursuit, falsely reporting an incident in the sec-
ond degree and interfering with an officer, brought to
the Superior Court in the judicial district of Stamford-
Norwalk, where the cases were consolidated and tried
to the jury before Colin, J.; thereafter, the court, White,
J., denied the defendant’s motion for a continuance;
verdicts of guilty, subsequently, the court, Colin, J.,
rendered judgments in accordance with the verdicts,
from which the defendant appealed to this court.
Affirmed.
  James P. Sexton, assigned counsel, with whom were
Emily Graner Sexton, assigned counsel, and, on the
brief, Marina L. Green, assigned counsel, and Megan L.
Wade, assigned counsel, for the appellant (defendant).
  Nancy L. Walker, assistant state’s attorney, with
whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, and Paul J. Ferencek, supervisory assis-
tant state’s attorney, for the appellee (state).
                          Opinion

   SHELDON, J. The defendant, Larry Lamar Stephen-
son, appeals from the judgments of conviction, ren-
dered after a jury trial, on charges of failure to appear
in the first degree in violation of General Statutes § 53a-
172 (a) (1); possession of narcotics in violation of Gen-
eral Statutes § 21a-279 (a); engaging police in a motor
vehicle pursuit in violation of General Statutes § 14-223
(b); falsely reporting an incident in the second degree
in violation of General Statutes § 53a-180c (a) (1); and
interfering with an officer in violation of General Stat-
utes § 53a-167a (a). On appeal, the defendant claims
that (1) the trial court abused its discretion and deprived
him of his sixth amendment right to counsel by denying
his request for a recess to discuss with his attorney the
terms of a plea deal offered by the court; and (2) the
evidence adduced at trial was insufficient to sustain his
conviction of possession of narcotics. We affirm the
judgments of the trial court.
   The jury reasonably could have found the following
facts. At approximately 10:15 p.m. on the night of Octo-
ber 9, 2013, Sergeant Richard Gasparino, a member of
the narcotics and organized crime unit of the Stamford
Police Department, was patrolling the east side of Stam-
ford with three fellow officers in an unmarked Chevro-
let Malibu. Gasparino pulled into the parking lot of 1
Lawn Avenue, a multiunit public housing complex,
which is known as a high crime area due to narcotics
activity and thus is regularly patrolled. Upon entering
the parking lot, Gasparino observed a silver Jeep Liberty
bearing license plate number 388 ZTO,1 idling with its
lights off parked next to a dumpster, with a black male
sitting in the driver’s seat. As Gasparino drove past the
Jeep Liberty, it sped out of the lot ‘‘at a fairly high rate
of speed.’’ Finding that suspicious, Gasparino turned
his vehicle around and followed the Jeep Liberty. After
the Jeep Liberty exited the parking lot onto Lawn Ave-
nue, it accelerated. One of the other officers in the
Malibu then put a flashing emergency light on the top
of the vehicle and activated it as Gasparino pursued
and attempted to stop the Jeep Liberty. Gasparino noti-
fied his dispatcher that he was attempting to stop a
fleeing vehicle, as he followed it onto Hamilton Avenue.
Gasparino followed the Jeep Liberty onto Glenbrook
Road, at which time Officer Wilgins Altera, driving a
marked cruiser, took over the lead in the pursuit. Altera,
in addition to other officers who had joined in the pur-
suit, followed the Jeep Liberty in their marked vehicles
with their lights and sirens on. The Jeep Liberty pro-
ceeded erratically through residential areas and into
downtown Stamford, trying to elude the pursuing vehi-
cles by weaving in and out between other moving vehi-
cles, crossing over the yellow line, and disregarding
traffic signals and stop signs. The Jeep Liberty was then
pursued onto Interstate 95, northbound, on which it
travelled to the next exit, exit nine, where it exited onto
Seaside Avenue. There it turned left onto East Main
Street and travelled approximately fifty yards before
turning back onto Interstate 95, in the southbound
lanes, where it encountered ‘‘gridlock’’ traffic and was
forced to come to a ‘‘[d]ead stop.’’ When this occurred,
Altera and Gasparino also stopped their vehicles, then
Altera exited his vehicle, ‘‘drew [his] sidearm and ran
up around the front of [his] vehicle and to the front
passenger side of the suspect’s vehicle.’’ While standing
at the passenger’s side window of the Jeep Liberty,
Altera ordered the operator to turn off the engine and
exit the vehicle. Although Altera repeated that order
several times, the operator did not acknowledge Altera
and instead continued looking forward for about thirty
seconds to one minute. The operator finally turned his
head to look directly at Altera, ‘‘then proceed[ed] for-
ward, kind of jolted the car a little bit forward making
contact with a vehicle.’’ The Jeep Liberty finally
‘‘inch[ed] its way around traffic, and then started head-
ing . . . southbound [once again] on [Interstate] 95.’’
Altera was unable to get back to his car in time to
follow the Jeep Liberty, which had made its way into
the breakdown lane, so he crossed through the traffic
on foot to get a view of where it was heading. Altera
lost sight of the vehicle as it appeared to be ‘‘heading
off of exit eight.’’ Because of the heavily congested
traffic, neither Altera nor Gasparino was able to pursue
the Jeep Liberty, so Gasparino ‘‘put out over [the police]
dispatch . . . for surrounding units to start looking for
the vehicle . . . .’’ Surmising that the Jeep Liberty
likely exited the interstate at exit eight, Gasparino, too,
started looking for the vehicle in that vicinity, ‘‘[b]asi-
cally . . . the downtown area.’’
  Shortly thereafter, Gasparino learned that the Jeep
Liberty had been found abandoned by Officer Jerry
Junes at the Marriott Hotel in downtown Stamford,
approximately two hundred yards from exit eight. Junes
spoke to a patron at the hotel bar, who stated that he
had seen a man exit the Jeep Liberty and run away. He
described that man as a heavyset black male, five foot,
nine inches, to six feet tall, wearing a green or dark
baseball cap, a gray sweatshirt and jeans. Junes
reported that description to his dispatcher.
   Because the vehicle was found unattended, it had to
be inventoried and towed. Gasparino and Officer Louis
Vidal seized several items from the vehicle. On the driv-
er’s seat of the Jeep Liberty, Gasparino found a driver’s
license belonging to the defendant. In the driver’s door
compartment, Vidal discovered ‘‘a clear plastic wrap
which contained a white rock-like substance,’’ that
appeared, and was later confirmed, to be crack cocaine.
The officers also found three items of mail in the center
console—two letters and one bank statement—which
were addressed to the defendant. Also in the center
console of the vehicle, the officers found a bottle of
oxycodone, prescribed to Nicole Cyboski, who was a
known drug user with a criminal record.
   While the officers were searching the vehicle, they
received a notification from their dispatcher that ‘‘there
was a party on the line that was reporting that vehicle
stolen, the one that we were chasing.’’ The caller identi-
fied himself, by name, as the defendant, and stated that
he had parked his Jeep Liberty near Lawn Avenue in
Stamford, with the keys in it, and crossed the street to
use the bathroom at Dunkin Donuts. When he returned
to the vehicle, he reported, it was gone. He indicated
that he was reporting the theft ‘‘to cover my footsteps
so that [it] could be shown that I wasn’t the one driving
the car.’’ The defendant claimed to be calling from Nor-
walk, but the call was traced to a location in Stamford
within a two block radius of the intersection of Orange
and Lockwood, just one block away from 1 Lawn
Avenue.
   With that information, Gasparino and his three fellow
officers drove to the intersection of Lockwood and
Orange to look for the caller, who they considered a
possible suspect. When they entered the parking lot,
they observed two or three people standing in the back
staircase of a housing complex, an area where people
often hung out, that was illuminated with ‘‘flood light-
ing.’’ The officers saw someone in that location who
matched the description of their suspect—a black male
wearing a gray sweatshirt and jeans. They believed that
that man, who was using a cell phone, looked like and
met the physical description of the defendant, as shown
on the driver’s license found in the Jeep Liberty. Gaspar-
ino also testified that he knew the defendant from deal-
ing with him in the past. On that basis, they pulled up
to the staircase and stopped their car. ‘‘The minute
[their] car doors open[ed], that individual took off run-
ning northbound through the complex.’’ He was wearing
a baggy gray sweatshirt and was running ‘‘at a high rate
of speed.’’ The four officers chased the suspect on foot,
until he jumped down a retaining wall and ran down
the street, where they lost him.
  The officers then set up a perimeter around the area,
as additional officers responded and joined in the
search. Approximately three minutes later, Sergeant
Sean McGowan saw an individual running across East
Main Street. McGowan and other officers pursued and
apprehended the defendant in the parking lot of Sergio’s
Pizza, near the intersection of Lawn Avenue and East
Main Street. Sergio’s Pizza is next to Dunkin Donuts,
across the street from 1 Lawn Avenue.
   The defendant was arrested on charges of failure to
appear in the first degree in violation of § 53a-172 (a)
(1);2 possession of narcotics in violation of § 21a-279 (a);
engaging police in a motor vehicle pursuit in violation of
§ 14-223 (b); falsely reporting an incident in the second
degree in violation of § 53a-180c (a) (1); and interfering
with an officer in violation of § 53a-167a (a). After he
was found guilty by a jury on those charges, the court
imposed a total effective sentence of five years incarcer-
ation, consecutive to a sentence that he was then serv-
ing,3 followed by five years of special parole. This
appeal followed.
                             I
   The defendant first claims that the trial court abused
its discretion and violated his constitutional right to
counsel by denying his request for a recess to discuss
with his attorney the terms of a plea deal offered by
the court. We are not persuaded.
   The following procedural history is relevant to our
discussion of this claim. On the morning of July 21,
2014, just before the start of evidence at trial, the court,
White, J., had a discussion with counsel on the record
regarding various plea agreements that had been
offered to, but rejected by, the defendant.4 Following
a lengthy recitation by counsel as to the various pleas
that the defendant had considered, the court stated,
inter alia: ‘‘The only plea I’d accept would be an open
plea, with no recommendation at all. And the court will
review a [presentence investigation report], hear the
arguments and make a decision.’’ When asked if he
understood what that meant, the defendant said that
he did, but that he did not want to accept that offer,
that he did not want to take any offer, and that he had
spoken with his attorney and was ready to proceed to
trial. The trial thus proceeded.
   The state began the presentation of its evidence
against the defendant on July 21, 2014, before Judge
Colin. On July 23, 2014, at some point prior to the
luncheon recess, the court adjourned for the day, plan-
ning to reconvene the next morning. Just before the
court adjourned, counsel for the defendant asked the
court’s permission to remain in the courtroom so that
the defendant’s mother could ‘‘just have two seconds
to communicate with him’’ and ‘‘have a quick colloquy
about a potential settlement.’’ The court left that deci-
sion to the discretion of the judicial marshals, then
adjourned for the day. The record does not reveal
whether the requested colloquy took place, or, if it did,
how long it lasted.
  The next morning, Judge White took the bench to
discuss plea negotiations once again. The court then
indicated that it had met with the prosecutor and
defense counsel the preceding afternoon, at which time
the prosecutor had offered to drop the narcotics charge
and the interfering with an officer charge, and to recom-
mend a sentence of five years incarceration on the
remaining three charges, to be served concurrently with
the sentence the defendant was then serving. The court
told counsel that it would consider the state’s offer
overnight. The next morning, July 24, 2014, the court
met with counsel in chambers and informed them that
it would accept the state’s recommendation of five
years, but only as a floor, and that Judge Colin would
do the actual sentencing and could impose a sentence
of up to seven years consecutive to the sentence that
the defendant was then serving. The state made it clear
that it was looking for a sentence of no more than five
years incarceration, to be served concurrently with the
sentence that the defendant was already serving. The
defendant and his attorney asked for more time for him
to consider the court’s offer, his attorney indicating that
they had only had about seven uninterrupted minutes
between the in-chambers conference with Judge White
and the calling of the defendant’s case, to discuss the
court’s offer. The defendant asked to come back the
next day or the following week to ‘‘make a decision
. . . .’’ His attorney told him to ask for a ten minute
recess, but the defendant indicated to his attorney that
the court had already told him no. The court responded
that it had already passed the defendant’s case to give
him time to consider the offer. The court explained that
it was not going to entertain further discussions because
they were in the midst of trial and the jury was waiting.
The court then recessed to await Judge Colin for trial
to resume.5
   The defendant claims that the trial court abused its
discretion and violated his constitutional right to coun-
sel by not granting his request for a ten minute recess
to further discuss with counsel the plea offered by the
court. The sixth amendment provides that in all criminal
prosecutions, the accused shall enjoy the right to the
effective assistance of counsel. U.S. Const., amend. VI.
This right is incorporated against the states through the
due process clause of the fourteenth amendment. See
U.S. Const., amend. XIV, § 1; Gideon v. Wainwright,
372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963).
‘‘Although the defendant couches his claim on appeal
in terms of a denial of his constitutional right [to coun-
sel], we will review the trial court’s refusal to grant a
continuance for an abuse of discretion. Even if the
denial of a motion for a continuance . . . can be
directly linked to a claim of a denial of a specific consti-
tutional right, if the reasons given for the continuance
do not support any interference with the specific consti-
tutional right, the court’s analysis will revolve around
whether the trial court abused its discretion. . . . In
other words, the constitutional right alleged to have
been violated must be shown, not merely alleged.’’ (Cita-
tion omitted; internal quotation marks omitted.) State
v. Godbolt, 161 Conn. App. 367, 374 n.4, 127 A.3d 1139
(2015), cert. denied, 320 Conn. 931, 134 A.3d 621 (2016).
Furthermore, ‘‘broad discretion must be granted trial
courts on matters of continuances; only an unreasoning
and arbitrary insistence upon expeditiousness in the
face of a justifiablerequest for delay violates the right
to the assistance of counsel.’’ (Internal quotation marks
omitted.) Morris v. Slappy, 461 U.S. 1, 11–12, 103 S. Ct.
1610, 75 L. Ed. 2d 610 (1983).
   ‘‘The determination of whether to grant a request for
a continuance is within the discretion of the trial court,
and will not be disturbed on appeal absent an abuse of
discretion. . . .
   ‘‘A reviewing court is bound by the principle that
[e]very reasonable presumption in favor of the proper
exercise of the trial court’s discretion will be made.
. . . To prove an abuse of discretion, an appellant must
show that the trial court’s denial of a request for a
continuance was arbitrary. . . . There are no mechani-
cal tests for deciding when a denial of a continuance
is so arbitrary as to violate due process. The answer
must be found in the circumstances present in every
case, particularly in the reasons presented to the trial
judge at the time the request is denied. . . . In the
event that the trial court acted unreasonably in denying
a continuance, the reviewing court must also engage
in harmless error analysis. . . .
   ‘‘Among the factors that may enter into the court’s
exercise of discretion in considering a request for a
continuance are the timeliness of the request for contin-
uance; the likely length of the delay; the age and com-
plexity of the case; the granting of other continuances in
the past; the impact of delay on the litigants, witnesses,
opposing counsel and the court; the perceived legiti-
macy of the reasons proffered in support of the request;
the defendant’s personal responsibility for the timing
of the request; [and] the likelihood that the denial would
substantially impair the defendant’s ability to defend
himself . . . . We are especially hesitant to find an
abuse of discretion where the court has denied a motion
for continuance made on the day of the trial. . . .
   ‘‘Lastly, we emphasize that an appellate court should
limit its assessment of the reasonableness of the trial
court’s exercise of its discretion to a consideration of
those factors, on the record, that were presented to the
trial court, or of which that court was aware, at the
time of its ruling on the motion for a continuance.’’
(Internal quotation marks omitted.) State v. Godbolt,
supra, 161 Conn. App. 374–75. ‘‘The trial court has the
responsibility to avoid unnecessary interruptions, to
maintain the orderly procedure of the court docket, and
to prevent any interference with the fair administration
of justice. . . . Once a trial has begun . . . a defen-
dant’s right to due process . . . [does not entitle] him
to a continuance upon demand.’’ (Internal quotation
marks omitted.) Id., 376.
  Our review of the record reveals that the defendant
was afforded ample time to consider various plea offers
extended to him throughout the pendency of his case,
and, in fact, while his jury trial was underway. The
record reflects that the defendant had considered multi-
ple offers extended by the state, and had expressed
that he did not want to accept any plea at all, as of the
morning of the commencement of the presentation of
evidence. The court, at the request of the state, can-
vassed the defendant thoroughly that morning. The
record further reflects that the court clearly stated to
the defendant before the start of evidence that the only
offer the court would entertain was an open plea with
no recommendation. The record also reflects that the
defendant was offered ample time to consider the offers
extended on July 23 and July 24, 2014. Although the
record does not reflect at what time counsel met with
Judge White in his chambers on the morning of July
24, 2014, or at what time Judge White addressed the
parties from the bench, it does reveal that the defen-
dant’s case was ‘‘passed’’ to afford him time to discuss
the court’s offer with his attorney. The court noted
that it was not going to entertain further discussions,
referring to the extensive discussions that already had
taken place, a clear indication that the court did not
regard the defendant’s request for additional time as
legitimate. The court’s view that further time was
unnecessary is particularly understandable in that the
court’s offer basically left the defendant at risk to
receive the maximum sentence permissible for the
charges to which he would plead guilty. It was thus
substantially similar to the open plea offer the court
told the defendant it would accept before evidence
started—an offer the defendant rejected. Although
defense counsel suggested a ten minute recess, the
defendant himself sought a longer period of time, either
a full day or until the next week, to consider the court’s
offer. Moreover, Judge White did, in fact, recess, so that
Judge Colin could take the bench and resume the jury
trial. There is nothing in the record to suggest that the
defendant was precluded from speaking to his attorney
during that recess, the duration of which is also missing
from the record.6
   On the basis of the foregoing, we conclude that the
trial court properly considered the legitimacy of the
defendant’s request for a recess to further consider its
plea offer, the timing of that request for a continuance,
and the impact on the litigants and, in particular, the
jury, which was waiting to resume hearing evidence
when the defendant made his request. Because the
court’s denial of the defendant’s request was neither
unreasonable nor arbitrary, we cannot conclude that
the court abused its discretion in so ruling.7
                            II
  The defendant also claims that the evidence pre-
sented at trial was insufficient to sustain his conviction
of possession of narcotics because the state failed to
prove that he had actual or constructive possession of
the narcotics at issue. We disagree.
  ‘‘In reviewing the sufficiency of the evidence to sup-
port a criminal conviction we apply a two-part test.
First, we construe the evidence in the light most favor-
able to sustaining the verdict. Second, we determine
whether upon the facts so construed and the inferences
reasonably drawn therefrom the [finder of fact] reason-
ably could have concluded that the cumulative force
of the evidence established guilt beyond a reasonable
doubt. . . .
   ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but that] each of
the basic and inferred facts underlying those conclu-
sions need not be proved beyond a reasonable doubt.
. . . If it is reasonable and logical for the jury to con-
clude that a basic fact or an inferred fact is true, the
jury is permitted to consider the fact proven and may
consider it in combination with other proven facts in
determining whether the cumulative effect of all the
evidence proves the defendant guilty of all the elements
of the crime charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v.
Crespo, 317 Conn. 1, 16–17, 115 A.3d 447 (2015).
   ‘‘In order to prove that a defendant is guilty of posses-
sion of narcotics . . . the state must prove beyond a
reasonable doubt that the defendant had either actual
or constructive possession of a narcotic substance.
. . . Actual possession requires the defendant to have
had direct physical contact with the narcotics. . . .
Constructive possession, on the other hand, is posses-
sion without direct physical contact. . . . To prove
either actual or constructive possession of a narcotic
substance, the state must establish beyond a reasonable
doubt that the accused knew of the character of the
drug and its presence, and exercised dominion and con-
trol over it. . . .
   ‘‘Where . . . the [narcotic substance] was not found
on the defendant’s person, the state must proceed on
the theory of constructive possession . . . . One fac-
tor that may be considered in determining whether a
defendant is in constructive possession of narcotics is
whether he is in possession of the premises where the
narcotics are found. . . . Where the defendant is not
in exclusive possession of the premises where the nar-
cotics are found, it may not be inferred that [the defen-
dant] knew of the presence of the narcotics and
hadcontrol of them, unless there are other incriminating
statements or circumstances tending to buttress such
an inference. . . . In determining whether the atten-
dant incriminating circumstances support an inference
of constructive possession, the proper focus is on the
relationship between the defendant and the contraband
found in the [vehicle] rather than on the relationship
between the defendant and the [vehicle] itself.’’ (Cita-
tion omitted; internal quotation marks omitted.) State v.
Nova, 161 Conn. App. 708, 718–19, 129 A.3d 146 (2015).
   Here, because the narcotics were not found on the
defendant’s person, the state was required to prove
that he possessed them constructively. Although the
defendant was not in the Jeep Liberty when it was
recovered by the officers, the state presented circum-
stantial evidence from which the jury reasonably could
have inferred that he had exclusive control of the Jeep
just minutes before he was apprehended. The defendant
was apprehended only a few blocks from the Marriott
Hotel at which the vehicle was found, which is also
within a few blocks of 1 Lawn Avenue, where Gasparino
and his fellow officers first encountered the vehicle.
Altera testified that he saw the operator of the Jeep
Liberty when he drew his gun and approached the vehi-
cle, ordering the operator to exit the vehicle several
times, until the operator turned toward him and then
drove away. Even though the defendant was not wear-
ing a gray sweatshirt when he was apprehended, Altera
identified him as the man he had seen driving the Jeep
Liberty minutes earlier. Altera testified that the entire
chase—from the time that he got involved in the pursuit
of the Jeep Liberty to the time that the defendant was
apprehended—took approximately fifteen to twenty
minutes. Additionally, the defendant’s mother, Chiquita
Stephenson, testified that she owns a rental property
in Stamford that the defendant manages for her and
that he uses her Jeep Liberty when doing so. Not only
was the defendant’s driver’s license found on the driv-
er’s seat in the vehicle, but several pieces of mail
addressed to him were found in the center console, and
the defendant himself admitted that he had been driving
the Jeep that evening, just minutes before he called 911
and reported that it had been stolen. The jury thus
reasonably could have found that the defendant was in
possession and control of the Jeep Liberty and of the
narcotics recovered therefrom.
   The jury also could have inferred from the defen-
dant’s conduct—speeding away upon seeing the police
at 1 Lawn Avenue, leading them on a high speed chase
and engaging in extensive efforts to evade them, not
surrendering to Altera when so ordered, and then flee-
ing on foot—that he was attempting to avoid being
caught with the narcotics in his possession. In other
words, the jury could have concluded that the defendant
would not have fled unless he knew of the presence
and nature of the narcotics in the vehicle.
   On the basis of the foregoing, we conclude that the
jury reasonably could have found, on the basis of the
circumstantial evidence presented at trial, that the
defendant constructively possessed the narcotics
recovered from the Jeep Liberty he had been driving
on the night of October 9, 2013. Accordingly, we con-
clude that the evidence presented at trial was sufficient
to sustain the defendant’s conviction of possession of
narcotics.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     At some point during the pursuit, Gasparino learned that the Jeep Liberty
was registered to the defendant’s mother, Chiquita Stephenson.
   2
     This charge arose out of the defendant’s failure to appear in court to
answer to a charge that he violated his probation in an unrelated case. See
footnote 3 of this opinion.
   3
     The defendant was serving a four year sentence resulting from his viola-
tion of the conditions of his probation that was imposed on him after he
was convicted of robbery and assault in 2007.
   4
     The following discussion took place before Judge White before the first
day of the trial:
   ‘‘[The Prosecutor]: Judge, as Your Honor is aware, we’re going to be
beginning a jury trial in this case this morning. And prior to bringing the
jury out before Judge Colin, who will be the presiding judge for the trial, I
thought it was prudent if I could just put on the record efforts that I have
made with defense counsel to try to resolve the case—
   ‘‘The Court: All right.
   ‘‘[The Prosecutor]: —if the court pleases. . . . So, I would just—I—I
know that earlier on, when the case was pretried, I believe by Judge Com-
erford, this would have been in the late winter, early spring. I was not
involved in those discussions at that point because this is a part B matter,
and the part B prosecutors were handling it. But my understanding that—
and there’s a record of this—whatever the—whatever the court’s offer was,
that was rejected.
   ‘‘And then in the summer time when I began preparing the case, I made
efforts—[defense counsel] and I have had numerous discussions in trying
to settle the case. And on July 3rd, I believe this is, actually, after—this was
after jury selection had taken place, I offered the following disposition:
possession of narcotics, engaging police in pursuit, issuing a false statement
and failure to appear in the first degree would be a total effective jail
sentence of five years on those counts, which would run concurrently with
the sentence he’s currently serving, which is four years.
   ‘‘I had earlier—if I could just backtrack a little bit. When this case was
set down for trial, this—earlier this summer in June, my offer was five, jail,
followed by three years of special parole.
   ‘‘After we picked a jury and counsel and I—and I had further discussions,
I lowered the offered to what I had just indicated, a flat five year jail sentence
with no special parole. . . . However, [the defendant] would have to lose
credit for the time that he’s in, been—been in jail because all of that credit,
pursuant to [Department of Correction] regulations is being applied to his
[violation of probation] sentence. That would be about nine months of—of
lost time that he would have done.
   ‘‘I indicated to [defense counsel] that the defendant would have until July
10th to consider that offer; I believe that’s a Thursday. And I indicated that
I needed to know by one o’clock. That offer, apparently, the weekend
came, I didn’t hear anything and then I believe, thereafter, we had further
discussions. And then at that point, I raised the offer to a total effective
sentence of six years concurrent with the jail sentence—four year jail sen-
tence he’s currently serving. And, again, there would be no credit for time
served. My understanding, as of last week, that that offer—that last offer
was rejected, and so here we are today to begin the trial.
   ‘‘The Court: All right. Do you want to say anything, [defense counsel]?
   ‘‘[Defense Counsel]: Yes. One—two things. One, I did speak to the prosecu-
tor and showed him a form that I filled out and had [the defendant] sign.
And the form indicated that, please be advised that the state of Connecticut
has accepted my counteroffer as follows, a guilty plea to engaging the police
in a chase, possession of narcotics, false report of a crime and a failure to
appear. The state agrees to give you one more year added to the four years
you are serving on the [violation of probation] sentence. If you want this
offer, please indicate by signing below. If you are refusing this offer, please
indicate by signing below, as well.
   ‘‘And just for the record, I met with [the defendant] at the [Bridgeport
Correctional Center], presented him with this contract, and this was on July
12th, which is a Saturday, and I did share that with [the prosecutor].
   ‘‘And I shared with him the fact that he at first rejected it after spending
some time going over this with him, and prior to walking out of the jail, he
called me back, the marshals opened up the cells, and he signed it, saying
that he accepts that.
   ‘‘So—so, I think that’s important to put on the record. And I’d ask the
court to canvass [the defendant] as to whether, in fact, he had—he had
rejected this offer. And also, there was a second offer after we started trial
of six years flat, with no special parole—
   ‘‘[The Prosecutor]: Right. That’s the current offer.
   ‘‘[Defense Counsel]: The current offer—and I asked the court to canvass
him on this July 12th offer that he rejected first and then signed after, and
also whether he, in fact, rejects the current offer of six years flat.
   ‘‘And I would just add, just to the benefit of [the defendant] and if there’s
any fault on my own, the state did say that he has to have this done by the
twelfth, which is in the middle of the week, and I wasn’t able to get there
till Saturday. And as soon as he—I got a signed page, I e-mailed [the prosecu-
tor] that same night, saying that it’s twelve o’clock, this is what’s going on,
and he said we’ll talk about it on Monday. So, if, in fact, he—the—he missed
his ship because of me giving it Saturday, not Thursday, I just want to put
that out there so it won’t be charged against him.
   ‘‘[The Prosecutor]: Well, I mean—I can—
   ‘‘The Court: Hold—hold on for a second. I’ve got to admit, [defense coun-
sel], I really don’t understand what you said to me. You made a number of
statements and it—it sounds to me like the bottom line is, the—[the defen-
dant] has rejected every offer that’s been made to him. You said something
about him accepting an offer or—and apparently, he decided he wanted to
accept an offer after he rejected it.
   ‘‘[The Prosecutor]: It was accepted after it was no longer open.
   ‘‘[Defense Counsel]: May—may—
   ‘‘The Court: Then that’s not—
   ‘‘[Defense Counsel]: —may I approach?
   ‘‘The Court: —that’s not accepting an offer, then. Well, I don’t really need
to—to see that, I’m not really sure what you’re handing me.
   ‘‘[Defense Counsel]: I want—I’m just trying to clarify it, with your confu-
sion. What I said was that I presented him with a contract and it had two
lines, one is accept or reject, and the offer is what I read out to you on the
record. I said prior to—to me leaving, he had signed that he rejected. But
before I walked out of the prison, he called for the marshals to open up
the cells. They opened up the cells; he said, bring that paper back. He
scribbled out the rejection and signed that he accepted it. That’s what I put
on the record.
   ‘‘[The Prosecutor]: And that was on the—
   ‘‘The Court: Okay.
   ‘‘[The Prosecutor]: And that was on the twelfth; the offer was open until
one o’clock on July 10th. And so it wasn’t open any more. I then upped the
offer one year—and all of this was subject to Your Honor’s approval.
   ‘‘The Court: All right. Well, the bottom line is, the state made various
offers, when the offers were open, [the defendant] didn’t accept them. And
if an offer’s been rejected, that’s it, you can’t accept—reject an offer and
then accept it. So, I take it, well, the last best offer was six years to serve.
   ‘‘[The Prosecutor]: That’s correct.
   ‘‘The Court: [Defendant], could you stand up, please. And I take it that’s
not open anymore? Or the state’s not extending that anymore?
   ‘‘[The Prosecutor]: I’ll—that—that would be subject to Your Honor’s
approval.
   ‘‘The Court: Well, I’m—you picked a jury, your witnesses are here, you’re
ready to go. The only plea I’d accept would be an open plea, with no
recommendation at all. And the court will review a [presentence investiga-
tion report], hear the arguments and make a decision. So [defendant], did
you understand what I just said?
   ‘‘[The Defendant]: Yes, sir.
   ‘‘The Court: Do you want to do that?
   ‘‘[The Defendant]: No, I don’t want to take that.
   ‘‘The Court: Okay. And you understand the various offers you were
made, correct?
   ‘‘[The Defendant]: I was offered five years with three years special parole.
   ‘‘The Court: Okay. And you rejected that, correct?
   ‘‘[The Defendant]: I rejected that. Then—
   ‘‘The Court: And then you were offered—what was it, five years—
   ‘‘[The Prosecutor]: Flat—flat five.
   ‘‘The Court: Flat five years to serve.
   ‘‘[The Defendant]: No. To my knowledge, I was—I was offered a year
concurrent to my four years—
   ‘‘The Court: Okay.
   ‘‘[The Defendant]: —which would have come up to five. And the last time
I got here, they said it was two years concurrent to the four, which I already
had, which would make it six—well, five for the first one, and then six in
total for the—where we stand here and we’re talking about now.
   ‘‘The Court: Okay. But the bottom line is, you don’t want to enter a guilty
plea, which is your right, you have a right to a trial. So, you don’t want any
offer then, correct?
   ‘‘[The Defendant]: No, sir.
   ‘‘The Court: All right.
   ‘‘[The Prosecutor]: Okay.
   ‘‘The Court: And you’ve talked to your attorney about this?
   ‘‘[The Defendant]: Yes, sir.
   ‘‘The Court: Okay. And you’re ready to go forward?
   ‘‘[The Defendant]: Yes.
   ‘‘The Court: Okay. Thank you.
   ‘‘[The Prosecutor]: Thank you, Your Honor.
   ‘‘The Court: We’ll have Judge Colin come out, and you can start your trial.
Thank you.’’
   5
     The following colloquy occurred before Judge White about a plea settle-
ment before trial resumed before Judge Colin:
   ‘‘The Court: . . . The trial in this case is ongoing. Yesterday afternoon,
I believe it was, [the prosecutor and] defense [counsel] came to me, [and]
proposed a resolution to the case. And the bottom line of the resolution
was a sentence of five years to serve concurrent with the sentence the
defendant is now serving. And the lawyers jointly asked me to accept the
recommendation. I indicated to the lawyers that I was going to think about
it overnight.
   ‘‘This morning, I met with counsel. I told counsel I would accept their
proposal as a floor including no time—no credit for time served. And that
was a part of the original offer, by the way. And correct me, gentlemen, if
I’m misstating something.
   ‘‘And we passed the case, [defense counsel], so you could discuss it with
your client. And I’m told your client doesn’t want it, which is fine. That’s
his right.
   ‘‘But the parties approached the court with a resolution, and now the
defendant doesn’t want it. I’m not going to entertain—I’ll give you a chance
to speak, but I’m not going to entertain any more discussions. If the defendant
is acquitted, he’s going to walk and that will be the end of it. And if he’s
convicted, I think that he’s facing a maximum of seven years consecutive
to the amount of time he’s doing now.
   ‘‘[The Prosecutor]: Right. The only thing I would add is, I also agreed at
counsel’s request to—for this agreement, I would drop the possession of
narcotics charge and also the interfering charge. So, he would be only
pleading to three charges. That would be failure to appear, which is a [class]
D felony; engaging police in pursuit, which is an A misdemeanor; and issuing
a false statement, which is an A misdemeanor.
   ‘‘The Court: Let me back up for a minute; what are the charges he’s being
tried on right now?
   ‘‘[The Prosecutor]: Right now, he’s being charged with one count of failure
to appear in the first degree.
   ‘‘The Court: That’s five years.
   ‘‘[The Prosecutor]: Right. Second count is possession of narcotics.
   ‘‘The Court: That’s another seven years, so we’re up to twelve years.
   ‘‘[The Prosecutor]: Count two is engaging police, that’s—
   ‘‘The Court: That’s another year, thirteen.
   ‘‘[The Prosecutor]: Falsely reporting an incident, which is an additional
year.
   ‘‘The Court: Fourteen.
   ‘‘[The Prosecutor]: And then finally, interfering, that’s fifteen years.
   ‘‘The Court: That’s another year. It’s fifteen years of exposure consecutive
to the time he’s now doing. I just want to restate this, if I have it correctly,
the state and the defense came to me and they—both wanted to resolve
the case for five years concurrent to the sentence he’s now serving with
no credit for time served. I said I would accept that as a floor with a maximum
of, I believe it was seven years because you had indicated, [prosecutor],
you were only going to put him to plea on failure to appear—
   ‘‘[The Prosecutor]: And two misdemeanors.
   ‘‘The Court: And two misdemeanors.
   ‘‘[The Prosecutor]: So, his exposure would be at less than half at the—
rather than proceeding to trial now.
   ‘‘The Court: All right. So, you want to say something, [defense counsel]?
   ‘‘[Defense Counsel]: Yes, Your Honor, just in defense of the defendant,
what I presented to him this morning was a little different than what the
state proposed. The state, as Your Honor sort of just indicated, proposed
five years to run concurrent with the four, closed, end of deal. I presented
to him that the court said that that five would be a floor and, essentially,
this would be an open sentence where the judge, Judge Colin, Your Honor,
said you’d send it back to Judge Colin.
   ‘‘The Court: Yes, I didn’t add that, but I was not going to be the sentencing
Judge. Judge Colin has sat through the evidence—
   ‘‘[Defense Counsel]: Correct. Okay.
   ‘‘The Court: —and he’s going to do the sentencing. And, by the way, I
haven’t discussed this with Judge Colin.
   ‘‘[Defense Counsel]: Thank you, Judge. And so what I presented to [the
defendant] was that Judge Colin would do the sentence and, essentially, it
would be an open sentence with Judge Colin to give him up to seven years,
and it could be consecutive to the five, so it can be twelve years, it could
be a twelve year sentence. I can’t make any promise. And I explained to
him, that’s not—I understand that’s not the agreement that I presented to
you yesterday, but having taken it to Your Honor, Judge White, that is, for
the record, Your Honor did not accept the deal that we proposed and
essentially made an open sentence with a floor of five?
   ‘‘[The Prosecutor]: Exactly.
   ‘‘The Court: Floor of five with no credit for time served.
   ‘‘[Defense Counsel]: And so that was a little different than what we went
over yesterday.
   ‘‘The Court: That’s true.
   ‘‘[Defense Counsel]: I had about maybe ten to twelve minutes to kind of
explain that to him. His mother did step in. And so, lots gone on today, and
so he was not able to grasp all this in seven minutes and understand what
all this means. And he says, well, I don’t understand it, so I can’t accept it.
   ‘‘The Court: Okay. Well, you had a chance to talk to him yesterday about
what the state had offered, and I modified that offer somewhat.
   ‘‘[Defense Counsel]: Yes.
   ‘‘The Court: I wasn’t going to accept what the state and defense had
proposed, so my offer was a little different. And you had time to talk to
your client about it; the jury is waiting. So, what, if anything, do you want
to say, [defendant]?
   ‘‘[The Defendant]: I mean, I’m gettin’ all different type of offers, and like
you said, I’m really not able to commit and make any type of plea bargain
because the way it’s all coming to me at once, it’s this, then it’s this, then
it’s that. So, if you would like, you know, to come back maybe Friday or
next week.
   ‘‘The Court: No. We’re going forward today.
   ‘‘[The Defendant]: Well, other than that, I can’t really comprehend every-
thing that’s coming at me at this time in a twelve minute span, so I’m not
able to make a decision about my life in twelve minutes.
   ‘‘The Court: Okay. All right. Well, I will just indicate that the last best
offer that the court would accept was the five—it was the five years to
serve, concurrent, with no credit for time served, and I’d order a [presentence
investigation report], Judge Colin would do the sentencing, I would not.
And Judge Colin—I heard the [prosecutor] say it, I believe I heard the
[prosecutor] say that the state’s not looking for any more than five years—
   ‘‘[The Prosecutor]: No. I would only—I know [the defendant] from past
cases. I’m familiar with his background. I know the court wanted a [presen-
tence investigation report]. I would not be asking more than the sentence
of five years to run concurrently. In essence it would amount to an additional
time of about a year and ten months more than what he is serving now.
   ‘‘The Court: Okay. So, the state’s not looking for any more than five years
to serve concurrent without any credit for time served, and the state has
said that.
   ‘‘[The Prosecutor]: Correct.
   ‘‘The Court: And if Judge Colin goes along with that, fine. But if Judge
Colin wants to impose a greater sentence, it would be up to him. So, you
understand what I just told you?
   ‘‘[The Defendant]: Yes, sir.
   ‘‘The Court: And do you want to accept that or do you want to have—
continue with your trial?
   ‘‘[The Defendant]: I’m not sure.
   ‘‘The Court: Well, it’s one or the other, sir.
   ‘‘[Defense Counsel]: Do you need time to talk to me about it?
   ‘‘[The Defendant]: Of course.
   ‘‘[Defense Counsel]: Request that.
   ‘‘The Court: What’s that?
   ‘‘[The Defendant]: I did. He told me no.
   ‘‘The Court: I’ve already given you time. You’ve had time to talk. We’ve
got a jury waiting. So, if you don’t want it, that’s fine. It’s your right. You’re
in the midst of a trial.
   ‘‘[The Defendant]: I never said I don’t want it. I said I can’t say yes or no.
   ‘‘The Court: Okay.
   ‘‘[Defense Counsel]: Can we have ten minutes, please?
   ‘‘The Court: I’ll let Judge Colin know. You can bring out the jury, and you
can resume your trial. Thank you. You can see Judge Colin. Thank you.
   ‘‘(Recess).’’
   6
     The defendant also could have achieved the same result as accepting
Judge White’s offer at any time after the hearing before Judge White by
simply entering an open plea to the three charges as to which the state was
seeking guilty pleas. His maximum exposure would have been seven years
consecutive to his current sentence, precisely the offer made by Judge White.
   7
     The defendant also claims that the court constructively violated his sixth
amendment right to counsel by denying his request for additional time to
consider the court’s plea offer, and that because that denial arose at a critical
stage in the proceedings, prejudice arising from that denial is presumed
pursuant to United States v. Cronic, 466 U.S. 648, 104 S. Ct. 2039, 80 L. Ed.
2d 657 (1984). Although the defendant is correct in his assertion that the
decision of whether to accept a plea offer is a critical stage of a criminal
proceeding at which a criminal defendant is constitutionally entitled to the
effective assistance of counsel, we cannot conclude that the court’s denial
of a ten minute recess resulted in a ‘‘complete failure’’ of representation by
his attorney, as required to trigger the automatic presumption of prejudice
under Cronic. Id., 662–66.